DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12 and 19 are objected to because of the following informalities:  
In claim 12/II.2, the recitation of “the attachment” should read as “the tubular attachment”, for consistency. 
In claim 19/II.9, the recitation of “the signal” should read as “a signal” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14/II.1-2, 
For the sake of examination, the sensor in claim 14 is interpreted as referring to that in claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 6 – 7 and 15 – 18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claim 6/II.1-2 and claim 15/II.5, the recitation of “the tissue engaging element is aligned with a selected tissue site” and “a tissue gathering element aligned with the selected tissue” are best understood as requiring the tissue to be positive recitation of the claimed instrument, for the tissue engaging element or the tissue gathering element to be aligned therewith, and therefore, the claim is understood as being directed to or encompassing a human organism which is held to be unpatentable subject matter. Applicant is requested to amend the claim(s) using transitions “configured to” or “adapted to” between the claims device and the human organisms, i.e. “the tissue engaging element is configured to be aligned with a selected tissue site” and “a tissue gathering element configured to be aligned with the selected tissue”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 – 9 and 13 – 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford et al. (US Pub. 2017/0252114 A1), or alternatively, under 35 U.S.C. 103(a)as being unpatentable over Crawford et al. (US Pub. 2017/0252114 A1) in view of Gil et al. (US Pub. 2007/0270711 A1).
Claims 1 and 8, Crawford discloses a surgical instrument [abstract, Figs. 3 and 7 – 8] comprising: 
a tubular member including a tissue engaging element [defined by at least a portion of guide tube 606 having a distal end, facing towards tissue, defining an element capable of engaging tissue, ¶69, “Although the hollow tube 114, 606 is generally shown as having a cylindrical configuration, it will be appreciated by those of skill in the art that the guide tube 114, 606 may have any suitable shape, size and configuration desired to accommodate the surgical instrument 608 and access the surgical site”]; 
a shaft being disposable with and movable relative to the tubular member [at least an elongated portion of 608, defines the shaft, being disposable through guide tube 606, ¶62], the shaft including a tissue gathering element [¶69, wherein the shaft is a shaft of drill, reamer or the like, thereby being a shaft of a tissue cutting tool including cutting feature for removing tissue, 
an image guide connected with the tubular member [Fig.8, wherein at least a portion by tracking array 612 including tracking markers 804, mounted on 608, and connected to tubular member 606, and/or Figs. 7, wherein at least a portion of 602 connected to 606 and including at least one marker 702, define the image guide] and being oriented relative to a sensor for registration of anatomical image data and positional tracking of the anatomy during the procedure [being oriented relative to a tracking devices and/or camera to ensure a desired position relative to patient, ¶40, ¶44 and ¶63 - ¶68].  
Claims 6 – 7, wherein the tissue engaging 17Case No.: A0000657.US01element is aligned with a selected tissue site of the anatomy and the tubular member includes an inner guide surface to orient the shaft in alignment with the selected tissue site [¶62, Fig.6, wherein a trajectory is defined by an inner surface defining an axial channel extending through the tubular member for guiding the shaft therealong]; and wherein the shaft including the tissue gathering element is removable from the tubular member [Fig.8 and ¶62]
Although, Crawford discloses wherein the tissue gathering element being a cutting feature of a drill, reamer or the like. Crawford does not explicitly disclose wherein the tissue gathering element includes a trephine capable of harvesting tissue from the selected tissue site.  
Gil teaches an analogous surgical instrument [abstract, Figs. 2 – 6] comprising a tubular member (110) and a shaft (defined by at least a portion of elongated body 152 of drill 150) including a tissue gathering element being trephine (¶31, wherein distal end of drill 150 terminates in trephine 158) used for harvesting tissue from a selected tissue site [¶31, cut out a plug graft], and configured for disposal through the tubular member [Fig.5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Crawford and Gil, and construct the shaft of Crawford in view of Gil including tissue gathering element being trephine for harvesting tissue from selected tissue site. One would have been motivated to do so in order to facilitate removal of a routed plug graft from a desired harvest location while tracking a position of the cutting tool relative to the subject [Gil, ¶31].
Claims 2, 5, 9 and 13 – 14, Crawford alone or in combination with Gil discloses the limitations of claim 1, as above, and further, Crawford discloses (claim 2) wherein the image guide includes a dynamic reference frame [defined by at least a portion of 612 having arms including tracking markers defining a dynamic reference frame, being movable relative to and tracked by tracking devices and/or camera at all times] and the position includes location of the anatomy in a navigation field [¶44, position of the surgical instrument can be dynamically updated, such that the location of the surgical instrument is tracked at all times relative to the patient during the procedure]; (claim 5) wherein the tubular member defines a channel and the shaft is translatable relative to the tubular member within the channel [Fig.8 and ¶62, wherein at least a portion of 608 is configured to travel through the tubular member 606]; (claim 9) wherein the tubular member and the shaft are disposed in a relative coaxial orientation [Fig.8, 606 and 608 being coaxially oriented]; (claim 13) wherein the image guide comprises an emitter disposed in a fixed position with the tubular member [wherein at least a portion of 612 has emitters 804, ¶63]; (claim 14) wherein the image guide is oriented relative to a sensor to communicate a signal representative of a location of the anatomy in a navigation field and the sensor communicates with a processor to generate data for display of an image from a monitor [Fig.1, wherein at least a portion of 612 is oriented relative to a tracking device and/or camera, and the tracking device .  
Claim(s) 3 – 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford et al. (US Pub. 2017/0252114 A1), or alternatively, under 35 U.S.C. 103(a)as being unpatentable over Crawford et al. (US Pub. 2017/0252114 A1) in view of Gil et al. (US Pub. 2007/0270711 A1), as above, and further, in view of Markey et al. (US Pub. 2010/0241129 A1).
Claims 3 – 4, Crawford alone or in combination with Gil discloses the limitations of claims 1 and 6, as above; except for disclosing wherein the tissue engaging element includes a pin configured to penetrate tissue, or includes a serrated edge disposed adjacent a distal end of the tubular member.  
Markey teaches an analogous surgical instrument [abstract, Figs. 4 – 7] comprising a tubular member [defined by at least a portion of 510] including tissue engaging element including a pin to penetrate tissue [defined by a portion of the distal end of 510 including at least one of teeth 595], or includes a serrated edge disposed adjacent a distal end of the tubular member [wherein docking teeth 595 define a serrated edge disposed adjacent a distal end of 510] to facilitate stabilizing the tubular member relative to the anatomy and facilitate guiding a cutting tool to a desired anatomical location [¶107, wherein self-drilling screw 530 is to be guided to a desired location]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Crawford alone or in combination with Gil and Markey, and construct the tissue engaging element of the tubular member of Crawford alone or in combination with Gil in view of Markey including at least one pin capable . 
Claim(s) 15 – 18 is/are rejected under 35 U.S.C. 103(a)as being unpatentable over Crawford et al. (US Pub. 2017/0252114 A1) in view of Markey et al. (US Pub. 2010/0241129 A1), or alternatively, unpatentable over Crawford et al. (US Pub. 2017/0252114 A1) in views of Gil et al. (US Pub. 2007/0270711 A1) and Markey et al. (US Pub. 2010/0241129 A1).
Claim 15, Crawford discloses a surgical instrument [abstract, Figs. 3 and 7 – 8] comprising: 
an outer member having a tissue engaging element [defined by at least a portion of guide tube 606 having a distal end, facing towards tissue, defining an element capable of engaging tissue, ¶69, “Although the hollow tube 114, 606 is generally shown as having a cylindrical configuration, it will be appreciated by those of skill in the art that the guide tube 114, 606 may have any suitable shape, size and configuration desired to accommodate the surgical instrument 608 and access the surgical site”]; 
a removable inner member being translatable relative to the outer member [at least an elongated portion of 608, defines the shaft, being disposable through guide tube 606, ¶62] and including a tissue gathering element aligned with the selected tissue site [¶69, wherein the shaft is a shaft of drill, reamer or the like, thereby being a shaft of a tissue cutting tool including 
an image guide connected with the outer member [Fig.8, wherein at least a portion by tracking array 612 including tracking markers 804, mounted on 608, and connected to tubular member 606, and/or Figs. 7, wherein at least a portion of 602 connected to 606 and including at least one marker 702, define the image guide] and being oriented relative to a sensor for registration of anatomical image data and positional tracking of the anatomy during the procedure [being oriented relative to a tracking devices and/or camera to ensure a desired position relative to patient, ¶40, ¶44 and ¶63 - ¶68].  
Assuming that, the Applicant does not agree with the interpretation of the cutting feature is capable of gathering tissue thereon, with sufficient evidence. The office takes alternative interpretation, wherein Gil teaches an analogous surgical instrument [abstract, Figs. 2 – 6] comprising a tubular member (110) and a shaft (defined by at least a portion of elongated body 152 of drill 150) including a tissue gathering element being trephine (¶31, wherein distal end of drill 150 terminates in trephine 158) used for harvesting tissue from a selected tissue site [¶31, cut out a plug graft], and configured for disposal through the tubular member [Fig.5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Crawford and Gil, and construct the shaft of Crawford in view of Gil including tissue gathering element being trephine for harvesting tissue from selected tissue site. One would have been motivated to do so in order to facilitate removal of a routed plug graft from a desired harvest location while tracking a position of the cutting tool relative to the subject [Gil, ¶31].
Crawford alone or in combination with Gil does not explicitly disclose wherein the tissue engaging element includes a pin configured to penetrate tissue.
Markey teaches an analogous surgical instrument [abstract, Figs. 4 – 7] comprising a tubular member [defined by at least a portion of 510] including tissue engaging element including a pin to penetrate tissue [defined by a portion of the distal end of 510 including at least one of teeth 595], or includes a serrated edge disposed adjacent a distal end of the tubular member [wherein docking teeth 595 define a serrated edge disposed adjacent a distal end of 510] to facilitate stabilizing the tubular member relative to the anatomy and facilitate guiding a cutting tool to a desired anatomical location [¶107, wherein self-drilling screw 530 is to be guided to a desired location]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Crawford alone or in combination with Gil and Markey, and construct the tissue engaging element of the tubular member of Crawford alone or in combination with Gil in view of Markey including at least one pin capable of penetrating tissue. One would have been motivated to do so in order to provide stabilization support for the tubular member on or near an anatomical landmark while cutting into tissue during the procedure for providing safe and accurate cuts into tissue [Markey, abstract]. 
Claims 16 – 18, Crawford alone or in combination with Gil in view of Markey discloses the limitations of claim 15, as above, and further, Crawford discloses (claim 16) wherein the image guide includes a dynamic reference frame [defined by at least a portion of 612 having arms including tracking markers defining a dynamic reference frame, being movable relative to and tracked by tracking devices and/or camera at all times] and the position includes location of the anatomy in a navigation field [¶44, position of the surgical instrument can be dynamically (claim 17) wherein the outer member includes an inner guide surface to orient the inner member in alignment with the selected tissue site [¶62, Fig.6, wherein a trajectory is defined by an inner surface defining an axial channel extending through the tubular member for guiding the shaft therealong]; (claim 18) wherein the outer member is disposed in a fixed position with the image guide [¶69, Figs.7, wherein at least a portion of 606 is fixed relative to at least a portion of 602].  
Claim(s) 19 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford et al. (US Pub. 2017/0252114 A1), or alternatively, under 35 U.S.C. 103(a)as being unpatentable over Crawford et al. (US Pub. 2017/0252114 A1) in views of Gil et al. (US Pub. 2007/0270711 A1) and/or Markey et al. (US Pub. 2010/0241129 A1).
Claim 19, Crawford discloses a surgical system [abstract, Figs. 1 – 3 and 7 – 8] comprising: 
a surgical instrument including an outer member having a tissue engaging element configured to penetrate a selected tissue site of an anatomy [defined by at least a portion of guide tube 606 having a distal end, facing towards tissue, defining an element capable of engaging tissue, ¶69, “Although the hollow tube 114, 606 is generally shown as having a cylindrical configuration, it will be appreciated by those of skill in the art that the guide tube 114, 606 may have any suitable shape, size and configuration desired to accommodate the surgical instrument 608 and access the surgical site”] and an inner member being relatively translatable relative to the outer member [at least an elongated portion of 608, defines the inner member, being disposable through guide tube 606, 
an image guide connected with the outer member [Fig.8, wherein at least a portion by tracking array 612 including tracking markers 804, mounted on 608, and connected to tubular member 606, and/or Figs. 7, wherein at least a portion of 602 connected to 606 and including at least one marker 702, define the image guide] and being oriented for registration of anatomical image data and positional tracking of the anatomy during the procedure in a navigation field [being oriented relative to a tracking devices and/or camera to ensure a desired position relative to patient, ¶40, ¶44 and ¶63 - ¶68]; and 
a tracking device including a sensor that receives the signal and communicates with a processor to generate data for display of an image from a monitor [Fig.1, wherein at least a portion of 612 is oriented relative to a tracking device and/or camera, and the tracking device and/or the camera configured to communicate the position of the guide relative to the anatomy to the robot to be processed and displayed on monitor 110, ¶40, ¶44 and ¶63 - ¶68].  
Claim 20, wherein the outer member is disposed in a fixed position with the image guide [¶69, Figs.7, wherein at least a portion of 606 is fixed relative to at least a portion of 602].
Assuming that, the Applicant does not agree, with sufficient evidence, with the interpretation of the cutting feature is capable of gathering tissue thereon. The office takes alternative interpretation, wherein Gil teaches an analogous surgical instrument [abstract, Figs. 2 – 6] comprising a tubular member (110) and a shaft (defined by at least a portion of elongated body 152 of drill 150) including a tissue gathering element being trephine (¶31, wherein distal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Crawford and Gil, and construct the shaft of Crawford in view of Gil including tissue gathering element being trephine for harvesting tissue from selected tissue site. One would have been motivated to do so in order to facilitate removal of a routed plug graft from a desired harvest location while tracking a position of the cutting tool relative to the subject [Gil, ¶31].
Assuming the Applicant does not agree, with sufficient evidence, with the interpretation that the tissue engaging element configured to penetrate tissue. The office takes alternative interpretation, wherein Markey teaches an analogous surgical instrument [abstract, Figs. 4 – 7] comprising a tubular member [defined by at least a portion of 510] including tissue engaging element including a pin to penetrate tissue [defined by a portion of the distal end of 510 including at least one of teeth 595], or includes a serrated edge disposed adjacent a distal end of the tubular member [wherein docking teeth 595 define a serrated edge disposed adjacent a distal end of 510] to facilitate stabilizing the tubular member relative to the anatomy and facilitate guiding a cutting tool to a desired anatomical location [¶107, wherein self-drilling screw 530 is to be guided to a desired location]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Crawford alone or in combination with Gil and Markey, and construct the tissue engaging element of the tubular member of Crawford alone or in combination with Gil in view of Markey including at least one pin capable of penetrating tissue. One would have been motivated to do so in order to provide stabilization . 
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford et al. (US Pub. 2017/0252114 A1), or alternatively, under 35 U.S.C. 103(a)as being unpatentable over Crawford et al. (US Pub. 2017/0252114 A1) in view of Gil et al. (US Pub. 2007/0270711 A1), as above, and further, in view of Haufe et al. (US Pat. 7465304 B1).
Claim 10, Crawford alone or in combination with Gil discloses the limitations of claim 1, as above, and further, Crawford discloses wherein a proximal end of the shaft includes a handle [Fig.8, defined by a proximal gripping portion of 608]; except for explicitly disclosing wherein the handle is a knurled handle.  
Haufe teaches an analogous instrument [abstract, Figs. 7-15] comprising a shaft (defined by at least a portion of 42 or 50) including a tissue gathering element (defined by the distal cutting feature of 42, or serrated distal end 56 of 50) and including a proximal knurled handle (62 or 48), which afford the surgeon a better grip of the cutting tool [col.5/I.12- col.6/I.21].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Crawford alone or in combination with Gil and Haufe, and construct the handle of Crawford alone or in combination with Gil in view of Haufe knurled handle. One would have been motivated to do so in order to afford surgeons a better grip of the cutting tool which minimize slippage [col.5/I.12- col.6/I.21].
Claim(s) 1, 3 – 4, 8, 11 – 12, 15 and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Wehrli et al. (US Pub. 2018/0344301 A1) in view of Michelson (US Pub. 2006/0084992 A1).
Claims 1, 3 – 4 and 8, Wehrli discloses a surgical instrument [abstract, Figs. 1 – 10] comprising: 
a tubular member including a tissue engaging element [defined by at least a portion of cylindrical shaft 20 having a distal end which may include a blade or rasp, facing towards tissue, defining an element capable of engaging tissue, ¶75 and Figs. 5]; 
a shaft being disposable with and movable relative to the tubular member [defined by at least an elongated portion of an instrument configured to be delivered through the cylindrical shaft, ¶75]; and 
an image guide connected with the tubular member [Figs.1-2, wherein at least a portion of 100, i.e. by 104 and/or 106, including tracking markers 18, defines the image guide and being connected to at least a portion of the tubular member 20, Figs. 6 – 7] and being oriented relative to a sensor for registration of anatomical image data and positional tracking of the anatomy during the procedure [being oriented relative to a navigation system for tracking movement of the tracking markers, ¶2 - ¶5 and ¶73].   
Although, Wehrli discloses wherein the outer member is configured to guide instrument therethrough which may be used for bone preparation in spinal surgery [¶2 and 75], and wherein the distal end of the outer member can include functional operating features, i.e. end effector, blade, rasp, etc. [¶75]. Wehrli does not explicitly disclose wherein the outer member includes a pin or serrated edge configured to penetrate tissue.
Michelson teaches an analogous instrument for spinal surgery [abstract, Figs. 5 – 8 and 11B] comprising an outer member (140) including tissue engaging element including at least one pin or serrated edge (at least one or more of teeth 142) capable of penetrating tissue (¶224), a shaft (defined by an elongated portion of 270) being disposable with and movable relative to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Wehrli and Michelson, and construct the instrument of Wehrli used in bone preparation in view of Michelson having a shaft including tissue gathering element including trephine, and construct the outer member of Wehrli in view of Michelson including at least one pin or serrated edge. One would have been motivated to do so in order to facilitate preparing bone in a spinal surgery safely by protecting the surgical site and the wound from the debris generated during the procedure, and maintain the position of the outer member relative to the anatomy to protect surrounding tissues from sharp objects during the procedure and facilitates in accurately directing the cutting tool to the desired tissue to be removed [Michelson, ¶76, ¶113 - ¶123 and ¶193].
The combination of Wehrli and Michelson discloses the limitations of claim 1, as above, and further, Wehrli discloses (claim 11) wherein the image guide includes a tubular attachment that defines a cavity configured for disposal of the tubular member [Figs. 1 and 6 – 7, wherein at least a portion of guide 100 includes a tubular attachment defining channel 102 for receiving at least a portion of the tubular member, ¶48]; (claim 12) wherein the tubular member is disposed in a fixed position with the attachment [¶75 - ¶81].  
Claim 15, Crawford discloses a surgical instrument [abstract, Figs. 1 – 10] comprising: 
an outer member having a tissue engaging element [defined by at least a portion of cylindrical shaft 20 having a distal end which may include a blade or rasp, facing towards tissue, defining an element capable of engaging tissue, ¶75 and Figs. 5]; 

an image guide connected with the outer member [Figs.1-2, wherein at least a portion of 100, i.e. by 104 and/or 106, including tracking markers 18, defines the image guide and being connected to at least a portion of the outer member 20, Figs. 6 – 7] and being oriented relative to a sensor for registration of anatomical image data and positional tracking of the anatomy during the procedure [being oriented relative to a navigation system for tracking movement of the tracking markers, ¶2 - ¶5 and ¶73].  
Although, Wehrli discloses wherein the outer member is configured to guide instrument therethrough which may be used for bone preparation in spinal surgery [¶2 and 75], and wherein the distal end of the outer member can include functional operating features, i.e. end effector, blade, rasp, etc. [¶75]. Wehrli does not explicitly disclose wherein the shaft includes a tissue gathering element, and wherein the outer member includes a pin configured to penetrate tissue.
Michelson teaches an analogous instrument for spinal surgery [abstract, Figs. 5 – 8 and 11B] comprising an outer member (140) including tissue engaging element including at least one pin (at least one of teeth 142) capable of penetrating tissue (¶224), a shaft (defined by an elongated portion of 270) being disposable with and movable relative to the tubular member and including tissue gathering element including trephine [¶242 - ¶243 and ¶280 - ¶282].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Wehrli and Michelson, and construct the instrument of Wehrli used in bone preparation in view of Michelson having a shaft including tissue gathering element including trephine, and construct the outer member of Wehrli in view of .
Claim(s) 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Wehrli et al. (US Pub. 2018/0344301 A1) in view of Michelson (US Pub. 2006/0084992 A1), or alternatively, in further view of Markey et al. (US Pub. 2010/0241129 A1).
Claim 19, Wehrli discloses a surgical system [abstract, Figs. 1 – 10] comprising: 
a surgical instrument including an outer member having a tissue engaging element configured to penetrate a selected tissue site of an anatomy [defined by at least a portion of cylindrical shaft 20 having a distal end which may include a blade or rasp, facing towards tissue, defining an element capable of engaging tissue, ¶75 and Figs. 5] and an inner member being relatively translatable relative to the outer member [defined by at least an elongated portion of an instrument configured to be delivered through the cylindrical shaft, ¶75]; 
an image guide connected with the outer member [Figs.1-2, wherein at least a portion of 100, i.e. by 104 and/or 106, including tracking markers 18, defines the image guide and being connected to at least a portion of the outer member 20, Figs. 6 – 7] and being oriented for registration of anatomical image data and positional tracking of the anatomy during the procedure in a navigation field [being oriented relative to a navigation system for tracking movement of the tracking markers, ¶2 - ¶5 and ¶73]; and 

Although, Wehrli discloses wherein the outer member is configured to guide instrument therethrough which may be used for bone preparation in spinal surgery [¶2 and 75], and wherein the distal end of the outer member can include functional operating features, i.e. end effector, blade, rasp, etc. [¶75]. Wehrli does not explicitly disclose wherein the shaft includes a tissue gathering element being trephine, and wherein the outer member includes a tissue engaging element configured to penetrate tissue.
Michelson teaches an analogous instrument for spinal surgery [abstract, Figs. 5 – 8 and 11B] comprising an outer member (140) including tissue engaging element including at least one pin or serrated edge (at least one of teeth 142) capable of penetrating tissue (¶224), a shaft (defined by an elongated portion of 270) being disposable with and movable relative to the tubular member and including tissue gathering element including trephine [¶242 - ¶243 and ¶280 - ¶282].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Wehrli and Michelson, and construct the instrument of Wehrli used in bone preparation in view of Michelson having a shaft including tissue gathering element including trephine, and construct the outer member of Wehrli in view of Michelson including at least one pin. One would have been motivated to do so in order to facilitate preparing bone in a spinal surgery safely by protecting the surgical site and the wound from the debris generated during the procedure, and maintain the position of the outer member 
Assuming that Applicant does not agree, with evidence, that the tracking device is not disclosed by Wehrli. The office takes alternative interpretation, wherein Markey teaches an analogous system [abstract, Figs. 1 and 6] comprising a tracking device for tracking an image guide (610), including a sensor (140) that receives a signal and communicates with a processor (160) to generate data for display of an image from a monitor (150, ¶38, ¶46 and ¶111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Wehrli, Michelson and Markey, and construct the tracking device of the combination of Wehrli and Michelson in view of Markey including sensor, processor and display in communication with one another. One would have been motivated to do so in order to facilitate registering tracking markers of the image guide to displayed anatomical images, to thereby provide continuous simulation by image guidance of the surgical instrument in real time, and decrease clinician error and surgical time [Markey, abstract].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775